Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terai et al. (US 9,637,847), henceforth known as Terai.
Terai  teaches the knitted component (1) as claimed including a base portion (3, 40i) formed with a plurality of courses extending generally in a course-wise direction (column 7, lines 27-31) of the knitted component; and a tubular knit structure (4, 40) forming a raised structure (40o) located on a first side of the base portion (3, 40i), wherein the raised structure includes a plurality of uninterrupted consecutive loops of a first course (column 5, lines 54-60), wherein the first course of the raised structure is angled at least 5 degrees relative to the course-wise direction of the knitted component for example raised structures at VI and VIII.  
Regarding claim 2, the raised structure further includes a second course and a third course, wherein the first course is interlooped with the second course, and wherein the second course is interlooped with the third course (repeated as indicated at column 9, lines 19-29).  Regarding claim 3, a first loop couples a first end of the raised structure to the base portion of the knitted .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Terai in view of Manos-Gully et al. (US 2018/0042333).
Terai teaches the invention substantially as claimed as indicated above in the rejection to claim 1.  However Terai does not set forth at least one yarn having a tenacity greater than about 5 g/D. The disclosure of Manos-Gully et al. teaches yarns in shoe uppers having tenacities .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw